IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11407
                         Summary Calendar



MARLON S. JOHNSON,

                                         Plaintiff-Appellant,

versus

C.L. HASH, Officer; HEWITT, Officer; JOHN DOE,
Officer, No. 1; JOHN DOE, Officer, No. 2,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-389-A
                      --------------------
                         July 09, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Marlon S. Johnson, Texas prisoner # 449868, appeals the

district court’s summary judgment in favor of the defendants on

his claims brought under 42 U.S.C. § 1983.   Johnson attempts to

raise numerous claims that were not properly presented in the

district court, including conspiracy, racial discrimination,

indictment invalidity, and respondeat superior.    These constitute

factual allegations that were not presented to the district

court, and this court cannot review them on appeal.    See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11407
                                  -2-

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 528 U.S. 1138 (2000).

     Johnson contends that the defendant officers did not have

probable cause to arrest him for the attempted burglary.    If

probable cause exists for any of the charges for which an

individual is arrested, a claim of false arrest can be defeated.

Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995).     Johnson has

failed to show that the defendant officers lacked probable cause

to arrest him for aggravated assault on a police officer, given

the fact that he was apprehended with a knife in his hand.       See

TEX. PENAL CODE ANN. §§ 22.01(a)(2), 22.02(a)(2).

     Johnson also asserts that the officers used excessive force

against him during his arrest.    To set forth a Fourth Amendment

claim for excessive force during an arrest, Johnson must show an

injury resulting “from the use of force that was clearly

excessive to the need[,] and the excessiveness of which was . . .

objectively unreasonable.”    Ikerd v. Blair, 101 F.3d 430, 433-34

(5th Cir. 1996)(footnote and citation omitted).     Johnson does not

allege an injury arising from his being thrown against the trunk

of a police car.   As for the hurt wrists, shoulder, and neck and

the head laceration which occurred during the arrest, Johnson has

failed to show that those injuries were excessive to the need or

unreasonable under the circumstances of an individual holding

something in his hand and resisting being placed in handcuffs.

The district court’s summary judgment is AFFIRMED.

     Johnson also requests appointment of counsel on appeal.       He

has failed to show that his case involves exceptional
                          No. 00-11407
                               -3-

circumstances requiring appointment.   See Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982).   Consequently, his motion is

DENIED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.